DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. 	
The Applicant’s Representative argues that Giuffrida et al. and Wilson et al. do not teach, suggest, or provide any reason for using Wilson’s image correction in Giuffrida’s process to arrive at the invention of claim 1.  The Examiner respectfully disagrees.  Giuffrida et al. discloses that the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images of an area of interest (paragraph [0061]).  Furthermore, the one or more memories 26 may include one or more image databases 34.  The one or more image databases 34 may store digital imagery and/or digital geo-referenced imagery.  Such imagery may be represented by a single pixel map, and/or by a series of tilted pixel maps that when aggregated recreate the image pixel map.  Geo-referenced imagery may include nadir, ortho-rectified, and/or oblique geo-referenced images (paragraph [0096]).  When viewing an image of a property and structure 21 on the display unit 22, the image may be an oblique image, and/or a street side image, which may provide more information to the operator for property verification than traditional orthogonal images, as traditional orthogonal images do not include any portion of the side of the image.  However, Giuffrida et al. fails to explicitly disclose using the at least one oblique image to correct distortions in image data obtained from the nadir images.  Wilson et al. is then relied upon to disclose using at least one oblique image to correct distortions in image data obtained from the nadir images.  Wilson et al. discloses that once oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated (paragraph [0050]).  Furthermore, the difference in tilt between the oblique imagery and the nadir view may cause elongation.  Then a foreshortening module is configured to foreshorten the imagery to correct for this elongation, which may shrink the orthorectified image by a factor corresponding to a difference in a tilt angle between the oblique photographic image and the nadir viewport used in orthorectification (paragraph [0060]).  The resultant from the foreshortening module is a foreshortened orthorectified image, wherein each location in the foreshortened orthorectified image corresponds linearly to a corresponding location in a two-dimensional map (paragraph [0009] and Fig. 6).  The Examiner is interpreting the distortions to be for example, buildings being misconstrued on maps due to the fact that nadir images fail to capture the sides of buildings, or primarily capturing their roofs.  Oblique images are taken with cameras tilted relative to the surface of the Earth, which allows them to capture sides of buildings.  Once, the oblique images are combined with the nadir images, the resulting image creates a more realistic map that displays more than one side of the building or roof.  Therefore, once Wilson et al. is combined with Giuffrida et al., the combination meets the claimed limitations and the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. (U.S. Patent Application Publication 2020/0159252) in view of Wilson et al. (U.S. Patent Application Publication 2012/0200702).
Regarding claim 1, Giuffrida et al. discloses a system for generating a two-dimensional (2D) map of an area of interest, the system comprising: at least one processor (paragraph [0068] – the unmanned aircraft 19 may include one or more computer processor 27 capable of executing the instructions and one or more non-transitory memory 29; paragraph [0081] – the unmanned aircraft 18 may communicate with the one or more user terminals 14 – the user terminal 14 may comprise an input unit 20, a display unit 22, a processor 23 capable of interfacing with the network 16, one or more non-transitory memory 25, processor executable code, and a web browser capable of accessing a website and/or communicating information and/or data over a network, such as the network 16); and a memory storing machine-readable instructions that when executed by the at least one processor (paragraph [0068] – the unmanned aircraft 19 may include one or more computer processor 27 capable of executing the instructions and one or more non-transitory memory 29; paragraph [0081] – the unmanned aircraft 18 may communicate with the one or more user terminals 14 – the user terminal 14 may comprise an input unit 20, a display unit 22, a processor 23 capable of interfacing with the network 16, one or more non-transitory memory 25, processor executable code, and a web browser capable of accessing a website and/or communicating information and/or data over a network, such as the network 16), configure the at least one processor to:  determine a perimeter of an area of interest (Figs. 6 and 7; paragraph [0115] – flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path in relation to the structure 21 – for example, Fig. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure 21; paragraph [0116] – generally, the flight path information directs the unmanned aircraft 18 in three dimensions; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0139] – a “Target Path” may be generated that follows the path of the perimeter of the structure 21 and that is at a height over ground such that a center C1 of the field of view may be located at one-half the height of the structure as illustrated in Fig. 5; the area of interest is the structure inside the perimeter); obtain nadir images of the area of interest (paragraph [0061] - using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21); obtain at least one oblique image of the area of interest from at least one corner of the perimeter (paragraph [0061] - using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21); and process the nadir and oblique images together to form the 2D map of the area of interest (paragraph [0062] – data indicative of 2D and/or 3D models of the structure 21; paragraph [0096] – the one or more memories 26 may include one or more image databases 34 – the one or more image databases 34 may store digital imagery and/or digital geo-referenced imagery – such imagery may be represented by a single pixel map, and/or by a series of tiled pixel maps that when aggregated recreate the image pixel map – geo-referenced imagery may include nadir, ortho-rectified, and/or oblique geo-referenced images; paragraph [0110] – the one or more processors 24 may provide, via the display unit 22, one or more websites to the user for evaluation of multiple oblique images to provide the footprint and/or three-dimensional model of the structure 21 – two-dimensional and/or three-dimensional information regarding the edges (e.g. position, orientation, and/or length) may be obtained from the images by, for example, using user selection of points within the images and/or the techniques taught by U.S. Patent No. 7,424,133, and/or stereo-photogrammetry).  However, Giuffrida et al. fails to disclose the at least one oblique image being used to correct distortions in image data obtained from the nadir images.
Referring to the Wilson et al. reference, Wilson et al. discloses a system for generating a two-dimensional (2D) map of an area of interest, the system comprising: process the nadir and oblique images together to form the 2D map of the area of interest, the at least one oblique image being used to correct distortions in image data obtained from the nadir images (Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the at least one oblique image being used to correct distortions in image data obtained from the nadir images as disclosed by Wilson et al. in the system disclosed by Giuffrida et al. in order to create a more realistic map.
Regarding claim 2, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the system comprises an unmanned vehicle (UV) having a camera (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal)), wherein the processor is configured to control the camera on the UV to obtain the nadir and oblique images (Giuffrida et al.: paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view); wherein each of the nadir images captures a portion of the area of interest, and the at least one oblique image captures all of the area of interest (Giuffrida et al.: paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view).
Regarding claim 4, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein the at least one processor is configured to navigate the UV and position the camera at an aerial distance above a ground position of a corner of the perimeter to obtain the at least one oblique image (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0146] – determining target capture points – an image is captured at each corner); and the image data are obtained from the nadir images without using the at least one oblique image (Giuffrida et al.: paragraph [0062] – data indicative of 2D and/or 3D models of the structure 21; paragraph [0096] – the one or more memories 26 may include one or more image databases 34 – the one or more image databases 34 may store digital imagery and/or digital geo-referenced imagery – such imagery may be represented by a single pixel map, and/or by a series of tiled pixel maps that when aggregated recreate the image pixel map – geo-referenced imagery may include nadir, ortho-rectified, and/or oblique geo-referenced images; paragraph [0110] – the one or more processors 24 may provide, via the display unit 22, one or more websites to the user for evaluation of multiple oblique images to provide the footprint and/or three-dimensional model of the structure 21 – two-dimensional and/or three-dimensional information regarding the edges (e.g. position, orientation, and/or length) may be obtained from the images by, for example, using user selection of points within the images and/or the techniques taught by U.S. Patent No. 7,424,133, and/or stereo-photogrammetry; Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view; when the image data is being corrected by oblique images, not all images will need correction and therefore, will be obtained from the nadir image without using the at least one oblique image).
Regarding claim 5, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 1, 2, and 4 including that wherein the oblique images are taken at the same plane as the nadir images (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0146] – determining target capture points – an image is captured at each corner).
Regarding claim 6, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 1, 2, and 4 including that wherein the at least one processor is configured to receive navigation and image obtaining instructions from a UV controller (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal)).
Regarding claim 7, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 1, 2, and 4 including that wherein the at least one processor is configured to: navigate the UV such that the camera is positioned an aerial distance from a first ground position corresponding to the first corner of the perimeter (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner); yaw the UV and pitch the camera to focus on a centre ground position corresponding to a centre of the area of interest (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner); and obtain a first oblique image of the area of interest (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner).
Regarding claim 8, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 1, 2, and 4 including that wherein the at least one processor is configured to: navigate a flight plan for the UV, the flight plan comprising navigating the UV such that the camera is positioned to capture images from an aerial distance above ground positions of each corner of the perimeter (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner); at the aerial distance above a ground position of each corner, yaw the UV and pitch the camera to focus on a centre ground position corresponding to the centre of the area of interest (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner); and at the aerial distance above the ground positions of each corner, obtain separate oblique images of the area of interest from the perspective of each corner position (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner).
Regarding claim 9, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein to obtain the nadir and the at least one oblique images, the at least one processor is configured to receive the nadir and the at least one oblique images (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0068] – the unmanned aircraft 19 may include one or more computer processor 27 capable of executing the instructions and one or more non-transitory memory 29; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal)); wherein the at least one oblique image is used to correct relative pixel positions in image data obtained from the nadir images (Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view); and the image data obtained from the nadir images without using the at least one oblique image (Giuffrida et al.: paragraph [0062] – data indicative of 2D and/or 3D models of the structure 21; paragraph [0096] – the one or more memories 26 may include one or more image databases 34 – the one or more image databases 34 may store digital imagery and/or digital geo-referenced imagery – such imagery may be represented by a single pixel map, and/or by a series of tiled pixel maps that when aggregated recreate the image pixel map – geo-referenced imagery may include nadir, ortho-rectified, and/or oblique geo-referenced images; paragraph [0110] – the one or more processors 24 may provide, via the display unit 22, one or more websites to the user for evaluation of multiple oblique images to provide the footprint and/or three-dimensional model of the structure 21 – two-dimensional and/or three-dimensional information regarding the edges (e.g. position, orientation, and/or length) may be obtained from the images by, for example, using user selection of points within the images and/or the techniques taught by U.S. Patent No. 7,424,133, and/or stereo-photogrammetry; Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view; when the image data is being corrected by oblique images, not all images will need correction and therefore, will be obtained from the nadir image without using the at least one oblique image).
Regarding claim 10, Giuffrida et al. discloses a computer-implemented method of generating a two-dimensional (2D) map of an area of interest (paragraph [0068] – the unmanned aircraft 19 may include one or more computer processor 27 capable of executing the instructions and one or more non-transitory memory 29; paragraph [0081] – the unmanned aircraft 18 may communicate with the one or more user terminals 14 – the user terminal 14 may comprise an input unit 20, a display unit 22, a processor 23 capable of interfacing with the network 16, one or more non-transitory memory 25, processor executable code, and a web browser capable of accessing a website and/or communicating information and/or data over a network, such as the network 16), the method comprising: determining, by at least one processor, a perimeter of an area of interest (Figs. 6 and 7; paragraph [0115] – flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path in relation to the structure 21 – for example, Fig. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure 21; paragraph [0116] – generally, the flight path information directs the unmanned aircraft 18 in three dimensions; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0139] – a “Target Path” may be generated that follows the path of the perimeter of the structure 21 and that is at a height over ground such that a center C1 of the field of view may be located at one-half the height of the structure as illustrated in Fig. 5; the area of interest is the structure inside the perimeter); obtaining, by the at least one processor, nadir images of the area of interest (paragraph [0061] - using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21); obtaining, by the at least one processor, at least one oblique image of the area of interest from at least one corner of the perimeter (paragraph [0061] - using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21); and processing, by the at least one processor, the nadir and oblique images together to form the 2D map of the area of interest (paragraph [0062] – data indicative of 2D and/or 3D models of the structure 21; paragraph [0096] – the one or more memories 26 may include one or more image databases 34 – the one or more image databases 34 may store digital imagery and/or digital geo-referenced imagery – such imagery may be represented by a single pixel map, and/or by a series of tiled pixel maps that when aggregated recreate the image pixel map – geo-referenced imagery may include nadir, ortho-rectified, and/or oblique geo-referenced images; paragraph [0110] – the one or more processors 24 may provide, via the display unit 22, one or more websites to the user for evaluation of multiple oblique images to provide the footprint and/or three-dimensional model of the structure 21 – two-dimensional and/or three-dimensional information regarding the edges (e.g. position, orientation, and/or length) may be obtained from the images by, for example, using user selection of points within the images and/or the techniques taught by U.S. Patent No. 7,424,133, and/or stereo-photogrammetry).  However, Giuffrida et al. fails to disclose the at least one oblique image being used to correct distortions in image data obtained from the nadir images.
Referring to the Wilson et al. reference, Wilson et al. discloses a computer-implemented method of generating a two-dimensional (2D) map of an area of interest, the method comprising: process the nadir and oblique images together to form the 2D map of the area of interest, the at least one oblique image being used to correct distortions in image data obtained from the nadir images (Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the at least one oblique image being used to correct distortions in image data obtained from the nadir images as disclosed by Wilson et al. in the method disclosed by Giuffrida et al. in order to create a more realistic map.
Regarding claim 11, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claim 10 including that the method comprises controlling, by the at least one processor, the camera on the UV to obtains the nadir and oblique images (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal)); wherein the at least one oblique image is used to correct relative pixel positions in image data obtained from the nadir images (Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view); and wherein the image data are obtained from the nadir images without using the at least one oblique image (Giuffrida et al.: paragraph [0062] – data indicative of 2D and/or 3D models of the structure 21; paragraph [0096] – the one or more memories 26 may include one or more image databases 34 – the one or more image databases 34 may store digital imagery and/or digital geo-referenced imagery – such imagery may be represented by a single pixel map, and/or by a series of tiled pixel maps that when aggregated recreate the image pixel map – geo-referenced imagery may include nadir, ortho-rectified, and/or oblique geo-referenced images; paragraph [0110] – the one or more processors 24 may provide, via the display unit 22, one or more websites to the user for evaluation of multiple oblique images to provide the footprint and/or three-dimensional model of the structure 21 – two-dimensional and/or three-dimensional information regarding the edges (e.g. position, orientation, and/or length) may be obtained from the images by, for example, using user selection of points within the images and/or the techniques taught by U.S. Patent No. 7,424,133, and/or stereo-photogrammetry; Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view; when the image data is being corrected by oblique images, not all images will need correction and therefore, will be obtained from the nadir image without using the at least one oblique image).
Regarding claim 12, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 10 and 11 including that the method comprises navigating, by the at least one processor, the UV and the camera to obtain the nadir and oblique images (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal)); wherein each of the nadir images captures a portion of the area of interest, and the at least one oblique image captures all of the area of interest (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view).
Regarding claim 13, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 10 and 11 including that the method comprises navigating the UV and positioning the camera, by the at least one processor, an aerial distance above a ground position of a corner of the perimeter to obtain the at least one oblique image (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0146] – determining target capture points – an image is captured at each corner).
Regarding claim 14, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 10, 11, and 13 including that wherein the oblique images are taken at the same plane as the nadir images (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0146] – determining target capture points – an image is captured at each corner).
Regarding claim 15, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 10, 11, and 13 including that the method comprises receiving, by the at least one processor, navigation and image obtaining instructions from a UV controller (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal)); wherein the image data are obtained from the nadir images without using the at least one oblique image (Giuffrida et al.: paragraph [0062] – data indicative of 2D and/or 3D models of the structure 21; paragraph [0096] – the one or more memories 26 may include one or more image databases 34 – the one or more image databases 34 may store digital imagery and/or digital geo-referenced imagery – such imagery may be represented by a single pixel map, and/or by a series of tiled pixel maps that when aggregated recreate the image pixel map – geo-referenced imagery may include nadir, ortho-rectified, and/or oblique geo-referenced images; paragraph [0110] – the one or more processors 24 may provide, via the display unit 22, one or more websites to the user for evaluation of multiple oblique images to provide the footprint and/or three-dimensional model of the structure 21 – two-dimensional and/or three-dimensional information regarding the edges (e.g. position, orientation, and/or length) may be obtained from the images by, for example, using user selection of points within the images and/or the techniques taught by U.S. Patent No. 7,424,133, and/or stereo-photogrammetry; Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view; when the image data is being corrected by oblique images, not all images will need correction and therefore, will be obtained from the nadir image without using the at least one oblique image).
Regarding claim 16, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 10, 11, and 13 including that the method comprises: navigating, by the at least one processor, the UV such that the camera is positioned an aerial distance from a first ground position corresponding to a first corner of the perimeter (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner); yawing the UV and pitching the camera, by the at least one processor, to focus on a centre ground position corresponding to a centre of the area of interest (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner); and obtaining, by the at least one processor, a first oblique image of the area of interest (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner).
Regarding claim 17, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claims 10, 11, and 13 including that the method comprises: navigating, by the at least one processor, a flight plan for the UV, the flight plan comprising navigating the UV such that the camera is positioned to capture images from an aerial distance above ground positions of each corner of the perimeter (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner); at the aerial distance above a ground position of each corner, yawing the UV and pitching the camera, by the at least one processor, to focus on a centre ground position corresponding to the centre of the area of interest (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner); and at the aerial distance above the ground positions of each corner, obtaining, by the at least one processor, separate oblique images of the area of interest from the perspective of each corner position (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; Fig. 8 – images are captured at each corner; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal); paragraph [0111] – the height of the structure 21 above the ground may aid in determining altitude for the flight path of the unmanned aircraft 18 – altitude for the flight path of the unmanned aircraft 18 may vary based on differing heights of the structure 21 or objects in close proximity of the structure 21; paragraph [0118] – the flight path information may optionally direct the roll, pitch, and yaw of the unmanned aircraft 18; paragraph [0146] – determining target capture points – an image is captured at each corner).
Regarding claim 18, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claim 10 including that wherein obtaining the nadir and the at least one oblique image comprises receiving the nadir and the at least one oblique image (Giuffrida et al.: Fig. 1 – unmanned aircraft 18 and camera 19; paragraph [0061] – using the identification information and the geographic positioning of the structure 21, the one or more host systems 12 may generate unmanned aircraft information including one or more of flight path information, camera control information, and/or gimbal control information – the unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images 62 (e.g., nadir images and/or oblique images) of the structure 21; paragraph [0068] – the unmanned aircraft 19 may include one or more computer processor 27 capable of executing the instructions and one or more non-transitory memory 29; paragraph [0076] – the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 – the camera may be mounted on a gimbal 220 support (e.g., three-axis gimbal)); and the at least one oblique image is used to correct for bowing in a map of non-flat surfaces or terrain obtained from the nadir images (Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view).
Regarding claim 20, Giuffrida et al. in view of Wilson et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one oblique image is used to correct for bowing in a map of non-flat surfaces or terrain obtained from the nadir images (Wilson et al.: Figs. 1A-8; paragraph [0025]; paragraph [0034] – while projecting oblique imagery onto a nadir view may introduce some distortion, it also makes it easier to overlay map data – since the nadir view is oriented straight down towards earth, altitude of map data is irrelevant to determining the position of the map data to the orthorectified image – effectively, each location in a two-dimensional map corresponds linearly to a corresponding location in the orthorectified image; paragraph [0049] – by foreshortening imagery and smoothing the terrain model, embodiments can correct some of the distortions introduced by orthorectifying oblique imagery to a nadir view; paragraph [0050] – once the oblique imagery is orthorectified to a nadir view and any distortions are corrected, an image mosaic may be generated; paragraph [0060] – the difference in tilt between the oblique imagery and the nadir view may cause elongation – foreshortening module 730 is configured to foreshorten the imagery to correct for this elongation; paragraph [0061] – foreshortening module 730 corrects for the elongation effects caused by a difference in tilt between the oblique imagery and the nadir view).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach or fairly suggest, in combination with the other elements claimed:
wherein: the at least one processor is configured to navigate the UV and position the camera to obtain the nadir and oblique images; at least two of the nadir images overlap; and the at least one oblique image is used to correct distortions introduced by stitching of the overlapping nadir images (dependent claim 3, which depends from claims 1 and 2).
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest, the combination of elements as described below:
A non-transitory computer readable medium for storing instructions which when executed by at least one processor configure the at least one processor to: determine a perimeter of an area of interest; obtain nadir images of the area of interest; obtain at least one oblique image of the area of interest from at least one corner of the perimeter; and stitch the nadir and oblique images together to form the 2D map of the area of interest, the at least one oblique image being used to correct distortions introduced by the stitching in image data obtained from the nadir images (Independent claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 22, 2022